Exhibit 10.10 AVERION An Operating Division of Averion International Corp. *CONFIDENTIAL* A Phase I/II Study on the Safety and Efficacy of 225Ac-HuM195 in Patients With Advanced Myeloid Malignancies Project Task Specifications and Budget Cost Estimate Prepared for: Actinium Pharmaceuticals, Inc. Knoll Corporate Center Florham Park, NJ 07932 Averion Project Code: ACT-001 December 7, 2006 800 Westchester Avenue, Ste N341 Rye Brook, NY 10573 www. Millennix-Inc.com Tel 914.733.3400 email: info@millennix-inc.com *CONFIDENTIAL* TABLE OF CONTENTS I. EXECUTIVE SUMMARY 1 II PROJECT UNDERSTANDING 2 A. Protocol Development 6 B. Case Report Form Development 6 C. Study Training 6 D. Clinical Monitoring 7 E. Medical Monitoring 10 F. Safety Review and Serious Adverse Event Reporting 10 G. Clinical Site Audits for Good Clinical Practice/Quality Assurance 10 H. Database Development 11 I. Data Entry/Tracking 12 J. Data Management 12 K. Remote Data Browsing (Optional) 14 L. Biometrics 14 M. Medical Writing 15 N. Project Management 15 O.
